UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 0-33347 Ambassadors Group, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 91-1957010 (I.R.S. Employer Identification No.) Dwight D. Eisenhower Building 2001 South Flint Road Spokane, WA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (509) 568-7800 Table of Contents Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o Large acceleratedfiler þ Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No The number of shares outstanding of the registrant’s Common Stock, $0.01 par value, as of April 30, 2013 was 16,948,822. Table of Contents AMBASSADORS GROUP, INC. FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 23 Item4. Controls and Procedures 23 PART II – OTHER INFORMATION Item1. Legal Proceedings 24 Item1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item6. Exhibits 24 SIGNATURES 25 EXHIBIT INDEX Table of Contents PART I FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of March 31, 2013 and December 31, 2012 (in thousands, except share and per share data) UNAUDITED AUDITED March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale securities and other Foreign currency exchange contracts 79 Prepaid program costs and expenses Accounts receivable Deferred tax assets Total current assets Property and equipment, net Available-for-sale securities Foreign currency exchange contracts 32 - Deferred tax assets - Intangibles Goodwill Other long-term assets 82 85 Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Participants’ deposits Foreign currency exchange contracts 56 - Other liabilities Total current liabilities Participants’ deposits - Deferred tax liabilities - Total liabilities Commitments and Contingencies (Note 10) STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued and outstanding - - Common stock, $.01 par value; 50,000,000 shares authorized; 16,948,922 and 17,047,470 shares issued and outstanding, respectively Additional paid-in capital - Retained earnings Accumulated other comprehensive gain (loss) ) Stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. -1- Table of Contents AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended March 31, 2013 and 2012 (in thousands, except per share amounts) Three months ended March 31, Net revenue, non-directly delivered programs $ - $ 89 Gross revenue, directly delivered programs Gross revenue, internet and advertising Total revenue Cost of sales, directly delivered programs Cost of sales, internet and advertising Gross margin Operating expenses: Selling and marketing General and administrative Total operating expenses Operating loss Other income: Interest and dividend income Foreign currency and other income 20 2 Total other income Loss before income tax benefit Income tax benefit Net loss $ $ Weighted-average common shares outstanding - basic Weighted-average common shares outstanding - diluted Net loss per share - basic $ $ Net loss per share - diluted $ $ The accompanying notes are an integral part of the consolidated financial statements. -2- Table of Contents AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) For the three months ended March 31, 2013 and 2012 (in thousands) Three months ended March 31, Net loss ) ) Unrealized gain (loss) on foreign currency exchange contracts, net of income tax benefit (provision) of $274 and ($474) ) Unrealized gain on available-for-sale securities, net of income tax provision of($26) and ($55) 48 Comprehensive loss $ ) $ ) The accompanying notes are an integral part of the consolidated financial statements. -3- Table of Contents AMBASSADORS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March 31, 2013 and 2012 (in thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Deferred income tax benefit ) ) Loss on disposition and impairment of property and equipment 4 - Excess tax benefit from stock-based compensation Change in assets and liabilities: Accounts receivable and other assets ) ) Prepaid program costs and expenses ) ) Accounts payable, accrued expenses, and other current liabilities ) Participants’ deposits Net cash provided by operating activities Cash flows from investing activities: Purchase of available-for-sale securities ) ) Proceeds from sale of available-for-sale securities Purchase of property and equipment ) ) Purchase of intangibles ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repurchase of Common Stock ) - Dividend payment to shareholders ) ) Proceeds from exercise of stock options 5 - Excess tax benefit from stock-based compensation ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. -4- Table of Contents AMBASSADORS GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. The Company Ambassadors Group, Inc. (the “Company”, “we”, “us” or “our”) is an educational company primarily engaged in organizing and promoting differentiated worldwide travel programs for students and professionals.In addition, we operate an education oriented research website called BookRags that provides study guides, lesson plans and other educational resources to students and teachers. These consolidated financial statements include the accounts of Ambassadors Group, Inc., and our wholly owned subsidiaries, Ambassador Programs, Inc., World Adventures Unlimited, Inc., Ambassadors Unlimited, LLC, AGI Hong Kong Limited, Beijing People to People Education Consultation Co., Ltd, Marketing Production Systems LLC, and BookRags, Inc. All significant intercompany accounts and transactions, which are of a normal recurring nature, are eliminated in consolidation. Our operations are organized in two reporting segments, 1) “Ambassador Programs and Other,” which provides educational travel services to students and professionals through multiple itineraries within four travel program types and corporate overhead, and 2) “BookRags,” which provides online research capabilities through book summaries, critical essays, online study guides, lesson plans, biographies, and references to encyclopedia articles. 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article10 of RegulationS-X. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), have been condensed or omitted in accordance with such rules and regulations, although management believes the disclosures are adequate to prevent the information presented from being materially misleading. In the opinion of management, all adjustments (consisting of normal recurring items) considered necessary for a fair presentation have been included. Operating results for the three months ended March 31, 2013 are not indicative of the results that may be expected for the year ending December31, 2013. It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December31, 2012. 3.Summary of Significant Accounting Policies Revenue Recognition We invoice delegates in advance of travel and payments made are recorded as deferred liabilities for participant deposits. The use of cash collected from participant deposits is not restricted by agreement or law, and therefore is not reported as restricted cash. We also pay for certain program costs in advance of travel, including but not limited to airfare, hotel, and transportation services. Those advanced payments are recorded as prepaid program costs. For non-directly delivered programs, we do not actively manage the operations of each program, and therefore, recognize revenue and anticipated costs from these programs on a net basis when travel programs begin. For directly delivered programs in which we organize and operate all activities, we recognize the gross revenue and cost of sales of these programs over the period the programs operate. We charge administrative fees under our withdrawal policy for any delegate who enrolls on our programs but does not ultimately travel. The amount of the administrative fee will vary depending on when the withdrawal occurs. We recognize withdrawal fees concurrent with the revenue recognition from the related programs. Internet content is recognized at the point of sale while advertising revenues are recognized in conjunction with an advertisement being viewed on the BookRags site. Revenue from annual subscriptions for content access to the website is deferred and recognized monthly over the term of the subscription. Cost of internet content sales include amortization of intangible assets and licensing agreement costs. For a more complete discussion, please refer to our consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K filed on March 11, 2013. -5- Table of Contents AMBASSADORS GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) 4. Investments and Fair Value Measurements Fair value is defined as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining fair value, we consider the principal or most advantageous market, and we consider assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of non-performance. Our financial instruments are measured and recorded at fair value. Our non-financial assets, including property and equipment, intangible assets and goodwill, are measured at fair value upon acquisition, reviewed annually, and are fully assessed if there is an indicator of impairment. An adjustment would be made to the fair value of non-financial assets if an impairment charge is recognized. Fair value is determined for assets and liabilities using a three-tiered hierarchy, based upon significant levels of inputs as follows: - Level 1 – Quoted prices in active markets for identical assets or liabilities. - Level 2 – Observable inputs, other than Level 1 prices, such as quoted prices in active markets for similar assets and liabilities, quoted prices for identical or similar assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. - Level 3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. -6- Table of Contents AMBASSADORS GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) The following tables summarize the composition of our investments at March 31, 2013 and December 31, 2012 (in thousands): Classification on Balance Sheet March 31, 2013 Amortized Cost Unrealized Gains (Losses) Aggregate Fair Value Cash and cash equivalents Short-term available-for- sale securities Long-term available-for- sale securities Auction rate securities (“ARS”), greater than one year $ $ ) $ $
